DETAILED ACTION
Claims 1-20 are pending this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 19 and 20 are objected to because of the following informalities:   
Claim 19 appears to include typo graphical error. Specifically, “claim 1” may have been used in error. Claim 19 should depend from “claim 18” instead.
A period “.” is missing from the end of claim 19.
Claim 20 appears to include typo graphical error. Specifically, an “a” is missing from line 4 (before “shared memory”).
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 9-12, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2005/0015625 A1 to Inoue et al. in view of U.S. Pub. No. 2020/0097430 A1 to Maturana.

As to claim 1, Inoue teaches a microcontroller system, comprising: 
a first microcontroller domain (First Processor Sides 10/100) (“...As shown in FIG. 1, the parallel processing system of the first example includes a multiprocessor composed of a plurality of processors (CPU) P0 to Pn (n is an integer not less than 1) connected through a system bus 91, which is logically divided into two groups of a first processor side 10 and a second processor side 20, with an OS 30 for single processors mounted which operates on the processor P0 on the first processor side 10 and with parallel processing units 40P0 to 40Pn for conducting parallel processing and OS service units 50P0 to 50Pn for processing OS service mounted on the processor P0 on the first processor side 10 and the processors P1 to Pn on the second processor side 20, respectively. Connected to the system bus 91 are a main storage device 92 as a shared memory shared by the respective processors P0 to Pn and an external storage device 93 such as a disk device...As shown in FIG. 17, the parallel processing system according to the third example includes, similarly to the second example, a multiprocessor composed of a plurality of processors (CPU) P0 to Pn (n is an integer not less than 1) connected through a system bus 91 which is logically divided into two groups of a first processor side 100 and a second processor side 200, with OSes 300P0 to 300Pn for single processors mounted which operate on the processor P0 on the first processor side 100 and the processors (CPU) P1 to Pn on the second processor side 200...” paragraphs 0081/0263); 
a second microcontroller domain to which one or more applications (Processes PP-1 to PP-n) are provisioned (Second Processor Sides 20/200) (“...As shown in FIG. 1, the parallel processing system of the first example includes a multiprocessor composed of a plurality of processors (CPU) P0 to Pn (n is an integer not less than 1) connected through a system bus 91, which is logically divided into two groups of a first processor side 10 and a second processor side 20, with an OS 30 for single processors mounted which operates on the processor P0 on the first processor side 10 and with parallel processing units 40P0 to 40Pn for conducting parallel processing and OS service units 50P0 to 50Pn for processing OS service mounted on the processor P0 on the first processor side 10 and the processors P1 to Pn on the second processor side 20, respectively. Connected to the system bus 91 are a main storage device 92 as a shared memory shared by the respective processors P0 to Pn and an external storage device 93 such as a disk device...As shown in FIG. 17, the parallel processing system according to the third example includes, similarly to the second example, a multiprocessor composed of a plurality of processors (CPU) P0 to Pn (n is an integer not less than 1) connected through a system bus 91 which is logically divided into two groups of a first processor side 100 and a second processor side 200, with OSes 300P0 to 300Pn for single processors mounted which operate on the processor P0 on the first processor side 100 and the processors (CPU) P1 to Pn on the second processor side 200...” paragraphs 0081/0263); 
wherein the first microcontroller domain (First Processor Sides 10/100) is operatively connected to a host processor system over a communications protocol, and wherein one or more applications (Processes PP-1 to PP-n) are provisioned to at least one of the first microcontroller domain and the host processor system (Control Processing Relay Unit 60/600) (“...Between the first processor side 10 and the second processor side 20, a control processing relay unit 60 is uniquely provided for transmitting and receiving a control signal and data and a proxy unit 70 is provided on the first processor side 10 through which the OS 30 for single processors communicates with a task executed on the second processor side 20....” paragraph 0083); 
wherein the second microcontroller domain (Second Processor Sides 20/200) is operatively connected to one or more input/output (I/O) devices (Main Storage Device 92/External Storage Device 93) adapted to execute the one or more applications (Processes PP-1 to PP-n) in conjunction with the one or more another applications (Processes PP-1 to PP-n) executed by the at least one of the first microcontroller domain and the host processor system (Control Processing Relay Unit 60/600); and 
wherein the first and second microcontroller domains communicate during execution of the one or more applications (Processes PP-1 to PP-n) in conjunction with the one or more another application (Processes PP-1 to PP-n) by passing messages through memory shared (message queue) between the first and second microcontroller domains (“...The third example is characterized in further including, in addition to the parallel processing communication units 400P0.about.400Pn for conducting parallel processing of the processor P0 on the first processor side 100 and the processors P1 to Pn on the second processor  side 200 and the control proxy units 500P0 to 500Pn in the second embodiment, inter-process communication units 1000P0 to 1000Pn for realizing communication between the respective processes executed on the processor P0 on the first processor side 100 and on the processors P1 to Pn on the second processor side 200...In other words, the present example enables the inter-process communication function which is conventionally mounted on an OS for multiprocessors to be realized on a parallel processing system by an OS for single processors which operates an OS and an application for single processors on a multiprocessor, thereby enabling an inter-process communication function to be provided on a user-level...The inter-process communication units 1000P0 to 1000Pn realize communication between the processes executed on the processors P1 to Pn by using such system as a semaphore or a message queue...Next, as shown in FIG. 22, description will be made of a case where with the process PP-m and the process PP-n being executed on the processor Pm and the processor Pn on the second processor side 200, the process PP-m and the process PP-n communicate with each other by using a message queue system by means of the inter-process communication units 1000Pm and 1000Pn...Message queue system, which is a communication method between a plurality of processes, is a system of creating a "queue" as literally indicated by the name and storing a message (processed data transmitted and received between processes) as information in the queue. In the message queue system, a receiver side process is allowed to receive the message in an arbitrary order. When any of the processes receives the message, the message will disappear from the queue...” paragraphs 0264/0265/0268/0296/0297).  
Inoue is silent with reference to a microcontroller to which one or more legacy applications are provisioned, and 
execute the one or more legacy applications in conjunction with the one or more microservices executed by the at least one of the first microcontroller domain.
Maturana teaches a microcontroller to which one or more legacy applications (legacy) are provisioned, and execute the one or more legacy applications in conjunction with the one or more microservices executed by the at least one of the first microcontroller domain (OT/IT Mapping System) (“...The OT/IT mapping system may also provide multiple degrees of freedom between dynamically connecting the first dataset output by a first network to a second dataset of a second network without pre-defining the one-to-one mapping between the two data locations. Indeed, the first dataset may be continuously routed to different microservices to dynamically determine where the first dataset is to be mapped, processed, or both. In this way, an OT/IT mapping system may facilitate integrating legacy systems into industrial IOT applications through translating received data (e.g., such as, analog data from a legacy OT machine) via common data analytics. The common data analytics may facilitate segmentation of the received data by the OT/IT mapping system for routing and storage within an IT network without using point-to-point communication mappings that define where the received data is to be stored in advance of receipt. Additional details with regard to mapping the between OT data and IT data and performing operations based on the mapping are discussed below with reference to FIGS. 1-7...In addition, the industrial control system 12 may receive IT data through communication with an OT/IT mapping system. The OT/IT mapping system may automatically route the IT data through various microservices to facilitate translating IT data into OT data, determining OT actions based on the IT data, and the like...In this way, the OT/IT mapping system may determine a variety of OT actions and/or IT actions based on one or more IT datasets and/or OT datasets...” paragraphs 0022/0030/0076).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Inoue with the teaching of Maturana because the teaching of Maturana would improve the system of Inoue by providing a OT/IT mapping system for mapping couplings between the OT network and the IT network to dynamically and seamlessly map data from a first network to a dataset in the second network during runtime (paragraph 0076).

As to claim 3, Maturana teaches the microcontroller system of claim 1, wherein the first microcontroller domain controls the second microcontroller domain using a remote processor control framework (Display/Operator Interface 20) (“... As illustrated, the display/operator interface 20 depicts representations 22 of the components of the industrial automation system 10. The industrial control system 12 may use data transmitted by sensors 18 to update visualizations of the components via changing one or more statuses, states, and/or indications of current operations of the components. These sensors 18 may be any suitable device adapted to provide information regarding process conditions. Indeed, the sensors 18 may be used in a process loop (e.g., control loop) that may be monitored and controlled by the industrial control system 12. As such, a process loop may be activated based on process inputs (e.g., an input from the sensor 18) or direct input from a person via the display/operator interface 20. The person operating and/or monitoring the industrial automation system 10 may reference the display/operator interface 20 to determine various statuses, states, and/or current operations of the industrial automation system 10 and/or for a particular component. Furthermore, the person operating and/or monitoring the industrial automation system 10 may adjust to various components to start, stop, power-down, power-on, or otherwise adjust an operation of one or more components of the industrial automation system 10 through interactions with control panels or various input devices...” paragraph 0027).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Inoue with the teaching of Banerjee because the teaching of Banerjee would improve the system of Inoue by providing a OT/IT mapping system for mapping couplings between the OT network and the IT network to dynamically and seamlessly map data from a first network to a dataset in the second network during runtime (paragraph 0076).

As to claim 4, Maturana teaches the microcontroller system of claim 3, wherein the remote processor control protocol powers remote processors on and off, loads firmware onto the remote processors, starts and stops the one or more legacy applications on the remote processors, and abstracts hardware differences between the first microcontroller domain and the second microcontroller domain (Display/Operator Interface 20) (“... As illustrated, the display/operator interface 20 depicts representations 22 of the components of the industrial automation system 10. The industrial control system 12 may use data transmitted by sensors 18 to update visualizations of the components via changing one or more statuses, states, and/or indications of current operations of the components. These sensors 18 may be any suitable device adapted to provide information regarding process conditions. Indeed, the sensors 18 may be used in a process loop (e.g., control loop) that may be monitored and controlled by the industrial control system 12. As such, a process loop may be activated based on process inputs (e.g., an input from the sensor 18) or direct input from a person via the display/operator interface 20. The person operating and/or monitoring the industrial automation system 10 may reference the display/operator interface 20 to determine various statuses, states, and/or current operations of the industrial automation system 10 and/or for a particular component. Furthermore, the person operating and/or monitoring the industrial automation system 10 may adjust to various components to start, stop, power-down, power-on, or otherwise adjust an operation of one or more components of the industrial automation system 10 through interactions with control panels or various input devices...” paragraph 0027).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Inoue with the teaching of Maturana because the teaching of Maturana would improve the system of Inoue by providing a OT/IT mapping system for mapping couplings between the OT network and the IT network to dynamically and seamlessly map data from a first network to a dataset in the second network during runtime (paragraph 0076).  

As to claim 5, Inoue teaches the microcontroller system of claim 1, wherein the first microcontroller domain comprises a first cluster of processors (First Processor Sides 10/100/Processors (CPU) P0 to Pn)  and the second microcontroller domain comprises a second cluster of processors domain (Second Processor Sides 20/200/Processors (CPU) P0 to Pn) (“...As shown in FIG. 1, the parallel processing system of the first example includes a multiprocessor composed of a plurality of processors (CPU) P0 to Pn (n is an integer not less than 1) connected through a system bus 91, which is logically divided into two groups of a first processor side 10 and a second processor side 20, with an OS 30 for single processors mounted which operates on the processor P0 on the first processor side 10 and with parallel processing units 40P0 to 40Pn for conducting parallel processing and OS service units 50P0 to 50Pn for processing OS service mounted on the processor P0 on the first processor side 10 and the processors P1 to Pn on the second processor side 20, respectively. Connected to the system bus 91 are a main storage device 92 as a shared memory shared by the respective processors P0 to Pn and an external storage device 93 such as a disk device...As shown in FIG. 17, the parallel processing system according to the third example includes, similarly to the second example, a multiprocessor composed of a plurality of processors (CPU) P0 to Pn (n is an integer not less than 1) connected through a system bus 91 which is logically divided into two groups of a first processor side 100 and a second processor side 200, with OSes 300P0 to 300Pn for single processors mounted which operate on the processor P0 on the first processor side 100 and the processors (CPU) P1 to Pn on the second processor side 200...” paragraphs 0081/0263).  

As to claim 9, Inoue teaches the microcontroller system of claim 1, wherein the passing of messages through the memory shared between the first and second microcontroller domains comprises an inter-processor communications protocol (The inter-process communication units 1000P0 to 1000Pn realize communication between the processes executed on the processors P1 to Pn by using such system as a semaphore or a message queue) (“...The third example is characterized in further including, in addition to the parallel processing communication units 400P0.about.400Pn for conducting parallel processing of the processor P0 on the first processor side 100 and the processors P1 to Pn on the second processor  side 200 and the control proxy units 500P0 to 500Pn in the second embodiment, inter-process communication units 1000P0 to 1000Pn for realizing communication between the respective processes executed on the processor P0 on the first processor side 100 and on the processors P1 to Pn on the second processor side 200...In other words, the present example enables the inter-process communication function which is conventionally mounted on an OS for multiprocessors to be realized on a parallel processing system by an OS for single processors which operates an OS and an application for single processors on a multiprocessor, thereby enabling an inter-process communication function to be provided on a user-level...The inter-process communication units 1000P0 to 1000Pn realize communication between the processes executed on the processors P1 to Pn by using such system as a semaphore or a message queue...Next, as shown in FIG. 22, description will be made of a case where with the process PP-m and the process PP-n being executed on the processor Pm and the processor Pn on the second processor side 200, the process PP-m and the process PP-n communicate with each other by using a message queue system by means of the inter-process communication units 1000Pm and 1000Pn...Message queue system, which is a communication method between a plurality of processes, is a system of creating a "queue" as literally indicated by the name and storing a message (processed data transmitted and received between processes) as information in the queue. In the message queue system, a receiver side process is allowed to receive the message in an arbitrary order. When any of the processes receives the message, the message will disappear from the queue...” paragraphs 0264/0265/0268/0296/0297).  
  
As to claim 10, Inoue teaches the microcontroller system of claim 9, wherein the inter-processor communications protocol executes upstream message transfers from the second microcontroller domain to the first microcontroller domain, wherein the second microcontroller domain writes data to the memory shared between the first and second microcontroller domains and issues an interrupt to the first microcontroller domain, and wherein an interrupt handler of the first microcontroller domain retrieves the data from the memory shared between the first and second microcontroller domains (“...The third example is characterized in further including, in addition to the parallel processing communication units 400P0.about.400Pn for conducting parallel processing of the processor P0 on the first processor side 100 and the processors P1 to Pn on the second processor  side 200 and the control proxy units 500P0 to 500Pn in the second embodiment, inter-process communication units 1000P0 to 1000Pn for realizing communication between the respective processes executed on the processor P0 on the first processor side 100 and on the processors P1 to Pn on the second processor side 200...In other words, the present example enables the inter-process communication function which is conventionally mounted on an OS for multiprocessors to be realized on a parallel processing system by an OS for single processors which operates an OS and an application for single processors on a multiprocessor, thereby enabling an inter-process communication function to be provided on a user-level...The inter-process communication units 1000P0 to 1000Pn realize communication between the processes executed on the processors P1 to Pn by using such system as a semaphore or a message queue...Next, as shown in FIG. 22, description will be made of a case where with the process PP-m and the process PP-n being executed on the processor Pm and the processor Pn on the second processor side 200, the process PP-m and the process PP-n communicate with each other by using a message queue system by means of the inter-process communication units 1000Pm and 1000Pn...Message queue system, which is a communication method between a plurality of processes, is a system of creating a "queue" as literally indicated by the name and storing a message (processed data transmitted and received between processes) as information in the queue. In the message queue system, a receiver side process is allowed to receive the message in an arbitrary order. When any of the processes receives the message, the message will disappear from the queue...” paragraphs 0264/0265/0268/0296/0297).  

As to claim 11, Inoue teaches the microcontroller system of claim 9, wherein the inter-processor communications protocol executes downstream message transfers from the first microcontroller domain to the second microcontroller domain, wherein the second microcontroller domain polls the first microcontroller domain at periodic intervals to obtain data from the memory shared between the first and second microcontroller domains (“...The third example is characterized in further including, in addition to the parallel processing communication units 400P0.about.400Pn for conducting parallel processing of the processor P0 on the first processor side 100 and the processors P1 to Pn on the second processor  side 200 and the control proxy units 500P0 to 500Pn in the second embodiment, inter-process communication units 1000P0 to 1000Pn for realizing communication between the respective processes executed on the processor P0 on the first processor side 100 and on the processors P1 to Pn on the second processor side 200...In other words, the present example enables the inter-process communication function which is conventionally mounted on an OS for multiprocessors to be realized on a parallel processing system by an OS for single processors which operates an OS and an application for single processors on a multiprocessor, thereby enabling an inter-process communication function to be provided on a user-level...The inter-process communication units 1000P0 to 1000Pn realize communication between the processes executed on the processors P1 to Pn by using such system as a semaphore or a message queue...Next, as shown in FIG. 22, description will be made of a case where with the process PP-m and the process PP-n being executed on the processor Pm and the processor Pn on the second processor side 200, the process PP-m and the process PP-n communicate with each other by using a message queue system by means of the inter-process communication units 1000Pm and 1000Pn...Message queue system, which is a communication method between a plurality of processes, is a system of creating a "queue" as literally indicated by the name and storing a message (processed data transmitted and received between processes) as information in the queue. In the message queue system, a receiver side process is allowed to receive the message in an arbitrary order. When any of the processes receives the message, the message will disappear from the queue...” paragraphs 0264/0265/0268/0296/0297).  

As to claim 12, Inoue teaches the microcontroller system of claim 1, wherein the second microcontroller domain comprises corresponding I/O drivers (OS 300P0) for the one or more I/O devices (“...The parallel processing communication unit 400P0 having received the request makes a request to access data on the main storage device 92 (shared memory) through the OS 300P0 for single processors...The main storage device 92 (shared memory) is accessed by the OS 300P0 for single processors...” paragraphs 0211/0212).  

	As to claim 18, see the rejection of claim 1 above.

	As to claim 20, see the rejection of claims 10 and 11 above.

Claims 2 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2005/0015625 A1 to Inoue et al. in view of U.S. Pub. No. 2020/0097430 A1 to Maturana as applied to claim 1 above, and further in view of U.S. Pub. No. 2020/0387144 A1 to Nixon et al.

As claim 2, Inoue as modified by Maturana teaches the microcontroller system of claim 1, however it is silent with reference to wherein the microcontroller system comprises a distributed control node implemented in a lower industrial Internet of Things (Ilot) tier of an Information Technology (IT) and Operations Technology (OT) coexistence system architecture.
Nixon teaches wherein the microcontroller system comprises a distributed control node implemented in a lower industrial Internet of Things (Ilot) tier of an Information Technology (IT) (Information Technology (IT) Layers 20) and Operations Technology (OT) (Operations Technology (OT) layers 18) coexistence system architecture (“...FIG. 1 is a block diagram of an example multi-purpose dynamic simulation and run-time industrial or process control (MPDSC) system or platform 10 that provides dynamic simulation and/or run-time process control of an industrial or process plant. The example MPDSC platform 10 supports dynamic simulation of process control of the industrial process plant and/or real-time process control using virtualized devices. For example, the virtualized devices may be utilized by the MPDSC platform 10 for physical production purposes during run-time of the process plant. As shown in FIG. 1, the MPDSC platform 10 includes a virtual plant environment portion 12 and a physical plant environment portion 15; however, in embodiments in which the MPDSC platform 10 is utilized solely for real-time simulation purposes, the physical plant environment portion 15 may be omitted. Generally speaking, the virtual plant environment portion 12 and the physical plant environment portion 15 collectively form one or more Operations Technology (OT) layers 18 of the industrial process plant, which may provide generated data to one or more Information Technology (IT) layers 20 associated with the industrial process plant and/or to networks that are external to the IT layers, e.g., for enterprise and/or external use by one or more applications 21a-21n, 22a-22m. For example, applications 21a-21m may be provided by the enterprise that owns/operates the MPDSC platform 10 and may execute in an IT layer associated with the enterprise, and applications 22a-22m may be Internet of Things (IoT) and/or Industrial Internet of Things (IIoT) applications provided by respective third-parties that execute in remote networks which are accessed via the Internet or other public network...The IT layers 20 of the enterprise may be implemented in any number of locally and/or remotely disposed computing devices, such as one or more local and/or remote server banks, one or more computing clouds, etc., and may include any number of applications or consumers 21a-21n of data generated by the OT layers 18 of the enterprise. Typically (but not necessarily), and as shown in FIG. 1, the OT layers 18 are communicatively coupled to the IT layers 20 via one or more public and/or private communications networks 24 and one or more edge gateway systems 28, where the edge gateway system(s) 28 provide security and efficiencies of data delivery between the OT layers 18/MPDSC platform 10 and the IT layers 20. Further, the one or more edge gateway systems 28 may provide security and efficiencies of data delivery between the MPDSC platform 10 and external networks and/or external applications 22...” paragraphs 0031/0032).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Inoue and Maturana with the teaching of Nixon because the teaching of Nixon would improve the system of Inoue and Maturana by providing an industrial interconnected sensors, instruments, and other devices networked together with computers to conduct industrial functions.

As to claim 19, see the rejection of claim 2 above.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2005/0015625 A1 to Inoue et al. in view of U.S. Pub. No. 2020/0097430 A1 to Maturana as applied to claim 1 above, and further in view of U.S. Pat. No. 6,112,246  A1 to Horbal et al.
As to claim 6, Inoue as modified by Maturana teaches the microcontroller system of claim 1, however it is silent with reference to wherein the first microcontroller domain comprises an input/output (I/O) server-client architecture including an I/O server to which I/O clients subscribe.  
Horbal teaches wherein the first microcontroller domain comprises an input/output (I/O) server-client architecture including an I/O server to which I/O clients subscribe (“...The micro-server could use hostnames, IP addresses, and URLs, in different contexts. IP addresses are, effectively, hardware addresses of computers communicating over Ethernet. The micro-server could use IP addresses to specify addresses of clients subscribing to automatic data updates (Server-side push), the address of a local Timer Server, and the like... If there are any subscribers, client subscriptions could be processed, as depicted at 1618 and 1620. Details of subscription processing are presented in FIG. 19. Subscribers are clients which have registered with the micro-server for automatic push notification upon the existence of certain triggers. As depicted at 1622, processor control is then returned to the Get Run Control thread depicted in FIG. 15...” ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Inoue and Maturana with the teaching of Horbal because the teaching of Horbal would improve the system of Inoue and Maturana by providing a technique for allowing clients to subscribe or register to receive specific related notification.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2005/0015625 A1 to Inoue et al. in view of U.S. Pub. No. 2020/0097430 A1 to Maturana and further in view of U.S. Pat. No. 6112246  A1 to Horbal et al. as applied to claim 6 above, and further in view of U.S. Pub. No. 2019/0294636 A1 to Albrecht et al.

As to claim 7, Inoue as modified by Maturana and Horbal teaches the microcontroller system of claim 6, however it is silent with reference to wherein the first microcontroller domain includes a first I/O client, and wherein the host processor system comprises a second I/O client for implementing microservices offloaded from the first microcontroller domain. 
Albrecht teaches wherein the first microcontroller domain (Microservice Servers S1, S2) includes a first I/O client (clients C) and wherein the host processor system comprises a second I/O client (clients C) for implementing microservices offloaded from the first microcontroller domain (“...FIG. 10 shows a system for providing and/or using microservice information MSI. The system comprises a server S, a client C, microservice servers S1, S2 and a microservice database MSDB stored in a distributed ledger LDG, all components connected via a network NETW...The server S, the client C, and/or the microservice servers S1, S2, may be a (personal) computer, a workstation, a virtual machine running on host hardware, a microcontroller, or an integrated circuit. As an alternative, server S, the client C, and/or the microservice servers S1, S2 can be a real or a virtual group of computers (the technical term for a real group of computers is “cluster”, the technical term for a virtual group of computers is “cloud”). The server S comprises a first interface S.If, a first computation unit S.CU and a first memory unit S.MU, and the client C comprises a second interface C.IF, a second computation unit C.CU and a second memory unit C.MU...” paragraphs 0216/0217).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Inoue, Maturana and Horbal with the teaching of Albrecht because the teaching of Albrecht would improve the system of Inoue, Maturana and Horbal by providing servers for providing server microservices to user clients.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2005/0015625 A1 to Inoue et al. in view of U.S. Pub. No. 2020/0097430 A1 to Maturana and further in view of U.S. Pat. No. 6112246  A1 to Horbal et al. and further in view of U.S. Pub. No. 2019/0294636 A1 to Albrecht et al.as applied to claim 7 above, and further in view of U.S. Pub. No. 2018/0115635 A1 to Ahuja.

As to claim 8, Albrecht teaches the microcontroller system of claim 7, however it is silent with reference to wherein the first microcontroller domain and the host processor system communicate over the communications protocol, wherein the first microcontroller domain and the host processor system communicate over the communications protocol (“...FIG. 10 shows a system for providing and/or using microservice information MSI. The system comprises a server S, a client C, microservice servers S1, S2 and a microservice database MSDB stored in a distributed ledger LDG, all components connected via a network NETW...The network NETW can be realized as a LAN (acronym for “local area network”), in particular a WiFi network, or any other local connection, e.g. via Bluetooth or USB (acronym for “universal serial bus”). The network NETW can also be realized as a WAN (acronym for “wide area network”), in particular the network NETW can be identical with the internet. The network NETW can alternatively also be realized as a VPN (acronym for “virtual private network”)...” paragraphs 0216/0219).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Inoue, Maturana and Horbal with the teaching of Albrecht because the teaching of Albrecht would improve the system of Inoue, Maturana and Horbal by providing servers for providing server microservices to user clients.
Ahuja teaches the communications protocol comprising Internet Protocol (IP) implemented over a wired or wireless connection using a plurality of IP ports, the plurality of IP ports enabling communication to the one or more microservices provisioned to the host processor system and communication to the second I/O client (“...Context X may be considered an identifier describing the traffic streams, source machines or applications responsible for generating packets A, B and C. This identifier may be direct (such as an ID used as a table look up), indirect (such as a pointer used to access a data structure) or some other method of instructing microservices as to the policies and processing to use for handling packets A, B and C. As an example, context X may be generated by performing a hash, longest prefix match or lookup of header fields such as IP addresses, TCP Ports, Interface Names (or MAC Addresses) or other packet properties. The lookup may be an exact match, longest prefix match or other method to associate packet streams with the same security processing to use. The generated context may then be used by security services, such as a DPI service, to determine which rules should be utilized when scanning the data from packets A, B and C (and other packets that are part of the same traffic stream). This information may be embedded within the context (as a bit field or other information), available by indirection (such as a table or data structure lookup by another service) or generated programmatically based on any combination of such information...The interface microservices select one of TCP/IP microservices 610, 612, and 614, to which to transmit protocol stream datagrams, via path 650. In some embodiments, the selection is based on a load balancing. In some embodiments, the interface microservices transmit SSL protocol streams to any of the TCP/IP microservices. In alternate embodiments, the interface microservices use the source IP address, destination IP address, and other information to select a TCP/IP microservice to which to route packets. Using source and destination addresses to select a TCP/IP microservice may instill what is substantially a round-robin selection mechanism. If incoming network traffic consists of many different SSL flows, the use of the TCP/IP microservices may be well-balanced...The TCP/IP protocol is an ordered protocol, in which each data packet includes a sequence number, and the packets are processed in order. Sending a flow of packets to a single TCP/IP microservice may ease reassembly and ordering of packets. If the interface microservice distributes a flow of packets to multiple TCP/IP services, other mechanisms—such as time-based ordering—are used to allow reassembly of packets in proper order. The selected TCP/IP microservice, here 610, selects one of SSL microservices 620, 622, and 624, to which to transmit protocol stream datagrams, via path 660. In some embodiments, the selection is based on a load balancing...” paragraph 0047/0054/0055).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Inoue, Maturana, Horbal and Albrecht with the teaching of Ahuja because the teaching of Ahuja would improve the system of Inoue, Maturana, Horbal and Albrecht by providing network layer communications protocol in the internet protocol suite for relaying datagrams across network boundaries.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2005/0015625 A1 to Inoue et al. in view of U.S. Pub. No. 2020/0097430 A1 to Maturana as applied to claim 12 above, and further in view of U.S. Pub. No. 2013/0326541 A1 to Scaffidi et al.

 As to claim 13, Inoue as modified by Maturana teaches the microcontroller system of claim 12, however it is silent with reference to wherein the second microcontroller domain comprises a software shim implemented between the one or more legacy applications and the corresponding I/O drivers effectuating porting of the one or more legacy applications for operability with the first microcontroller domain.  
Scaffidi teaches wherein the second microcontroller domain comprises a software shim (Win32 serial application program interface (API)) implemented between the one or more legacy applications and the corresponding I/O drivers effectuating porting of the one or more legacy applications (VSP applications 202-206) for operability with the first microcontroller domain (“...The VSP applications 202-206 are interfaced with the operating system kernel by a Win32 serial application program interface (API). The Win32 API, in turn, communicates with an instance of a VSP device driver 212-216, which also registers as a virtual communication (com) port for applications to access. The communication path is completed by a composite (USB) bus driver, 240 which includes driver stacks for incoming and outgoing data and control information for each child function driver, and which interfaces to a system USB driver interface (USBDI) of a USB host stack 260...Embodiments described herein enable legacy applications to achieve end-to-end communication with their corresponding device services in a host computer. To that end, one or more legacy protocol stacks may be configured to interface with a component that implements and manages a DSS API to communicate through a Mobile Broadband (MB) class driver to a Device Service residing in a MBIM compliant device attached to the computer. In one or more embodiments, end-to-end communication is illustratively achieved through the use of a system infrastructure that includes a plurality of components: a Device Services Composite Driver (DSCD), a Device Services Legacy Software Protocol Driver (DSLSPD), and a Device Services Legacy Software Protocol Controller (DSLSPC)...” paragraphs 0024/0028).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Inoue and Maturana with the teaching of Scaffidi because the teaching of Scaffidi would improve the system of Inoue, Maturana, Horbal and Albrecht by providing a way (API) for two or more computer programs to communicate with each other.

As to claim 14, Inoue as modified by Maturana teaches the microcontroller system of claim 13, however it is silent with reference to wherein the software shim comprises a library performing at least one of transparent interception of application programming interface (API) calls, changing passed arguments, handling operations, and redirecting operations between the one or more legacy applications and the corresponding I/O drivers.  
Scaffidi teaches wherein the software shim comprises a library performing at least one of transparent interception of application programming interface (API) calls, changing passed arguments, handling operations, and redirecting operations between the one or more legacy applications and the corresponding 1/O drivers (“...The VSP applications 202-206 are interfaced with the operating system kernel by a Win32 serial application program interface (API). The Win32 API, in turn, communicates with an instance of a VSP device driver 212-216, which also registers as a virtual communication (com) port for applications to access. The communication path is completed by a composite (USB) bus driver, 240 which includes driver stacks for incoming and outgoing data and control information for each child function driver, and which interfaces to a system USB driver interface (USBDI) of a USB host stack 260...Embodiments described herein enable legacy applications to achieve end-to-end communication with their corresponding device services in a host computer. To that end, one or more legacy protocol stacks may be configured to interface with a component that implements and manages a DSS API to communicate through a Mobile Broadband (MB) class driver to a Device Service residing in a MBIM compliant device attached to the computer. In one or more embodiments, end-to-end communication is illustratively achieved through the use of a system infrastructure that includes a plurality of components: a Device Services Composite Driver (DSCD), a Device Services Legacy Software Protocol Driver (DSLSPD), and a Device Services Legacy Software Protocol Controller (DSLSPC)...” paragraphs 0024/0028).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Inoue and Maturana with the teaching of Scaffidi because the teaching of Scaffidi would improve the system of Inoue, Maturana, Horbal and Albrecht by providing a way (API) for two or more computer programs to communicate with each other.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2005/0015625 A1 to Inoue et al. in view of U.S. Pub. No. 2020/0097430 A1 to Maturana and further in view of U.S. Pub. No. 2013/0326541 A1 to Scaffidi et al. as applied to claim 13 above, and further in view of C.N. No. 109144932 A to Han et al.

As to claim 15, Inoue as modified by Maturana and Scaffidi teaches the microcontroller system of claim 13, however it is silent with reference to a programmable logic component implemented between I/O cards corresponding to the one or more I/O devices and the second microcontroller domain.  
Han teaches a programmable logic component implemented between I/O cards corresponding to the one or more I/O devices and the second microcontroller domain (FPGA chip/CPLD chip) (“...The invention on the other hand provides a DSP-based fast dynamic allocation of FPGA method, mainly comprising:
step one, electrifying the system and initializing hardware;step , the upper computer transmitting the FPGA configuration files to the DSP processor;
step three, DSP processor through EMIF interface transmitting the FPGA configuration file to the CPLD chip;
step four, the received by the CPLD chip of the FPGA configuration file from the string configuration of SPI time sequence;
step five, the FPGA configuration file writing in FPGA chip to be configured by the CPLD chip... irst, referring to FIG. 1, the present invention provides a fast dynamic allocation for DSP/CPU based FPGA device, the device comprises a plurality of card connected by the VPX bus, wherein any on-board card comprises a DSP processor. the CPLD chip and an FPGA chip, wherein the DSP processor connected to the upper computer by the Ethernet interface, one end of CPLD chip connected to the DSP processor through EMIF interface, another end of CPLD chip connected to the FPGA chip by an SPI interface...” ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Inoue, Maturana and Scaffidi with the teaching of Han because the teaching of Han would improve the system of Inoue, Maturana and Scaffidi by providing a DSP-based fast dynamic configuration of the FPGA device that carries out dynamic online configuration-to-card FPGA that allows good flexibility (Abstract).

As to claim 16, Inoue as modified by Maturana and Scaffidi teaches the microcontroller system of claim 15, however it is silent with reference to wherein the programmable logic component comprises a field programmable gate array (FPGA) comprising 1/O controllers communicating between the corresponding I/O drivers and the I/O cards via I/O card interfaces.
Han teaches wherein the programmable logic component comprises a field programmable gate array (FPGA) comprising 1/O controllers communicating between the corresponding I/O drivers and the I/O cards via I/O card interfaces (FPGA chip/CPLD chip) (“...The invention on the other hand provides a DSP-based fast dynamic allocation of FPGA method, mainly comprising:
step one, electrifying the system and initializing hardware;step , the upper computer transmitting the FPGA configuration files to the DSP processor;
step three, DSP processor through EMIF interface transmitting the FPGA configuration file to the CPLD chip;
step four, the received by the CPLD chip of the FPGA configuration file from the string configuration of SPI time sequence;
step five, the FPGA configuration file writing in FPGA chip to be configured by the CPLD chip...First, referring to FIG. 1, the present invention provides a fast dynamic allocation for DSP/CPU based FPGA device, the device comprises a plurality of card connected by the VPX bus, wherein any on-board card comprises a DSP processor. the CPLD chip and an FPGA chip, wherein the DSP processor connected to the upper computer by the Ethernet interface, one end of CPLD chip connected to the DSP processor through EMIF interface, another end of CPLD chip connected to the FPGA chip by an SPI interface...” ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Inoue, Maturana and Scaffidi with the teaching of Han because the teaching of Han would improve the system of Inoue, Maturana and Scaffidi by providing a DSP-based fast dynamic configuration of the FPGA device that carries out dynamic online configuration-to-card FPGA that allows good flexibility (Abstract).

As to claim 17, Inoue as modified by Maturana and Scaffidi teaches the microcontroller system of claim 16, however it is silent with reference to wherein the FPGA enables dynamic reconfiguration of the I/O card interfaces for different types of the I/O cards. 
Han teaches wherein the FPGA enables dynamic reconfiguration of the I/O card interfaces for different types of the I/O cards (FPGA chip/CPLD chip) (“...The invention on the other hand provides a DSP-based fast dynamic allocation of FPGA method, mainly comprising:
step one, electrifying the system and initializing hardware;step , the upper computer transmitting the FPGA configuration files to the DSP processor;
step three, DSP processor through EMIF interface transmitting the FPGA configuration file to the CPLD chip;
step four, the received by the CPLD chip of the FPGA configuration file from the string configuration of SPI time sequence;
step five, the FPGA configuration file writing in FPGA chip to be configured by the CPLD chip... irst, referring to FIG. 1, the present invention provides a fast dynamic allocation for DSP/CPU based FPGA device, the device comprises a plurality of card connected by the VPX bus, wherein any on-board card comprises a DSP processor. the CPLD chip and an FPGA chip, wherein the DSP processor connected to the upper computer by the Ethernet interface, one end of CPLD chip connected to the DSP processor through EMIF interface, another end of CPLD chip connected to the FPGA chip by an SPI interface...” ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Inoue, Maturana and Scaffidi with the teaching of Han because the teaching of Han would improve the system of Inoue, Maturana and Scaffidi by providing a DSP-based fast dynamic configuration of the FPGA device that carries out dynamic online configuration-to-card FPGA that allows good flexibility (Abstract).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pub. No. 2017/0187785 A1 to Johnson et al. and directed to  microservices that include a user interface (UI) that is decoupled from logic and at least one backend system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES E ANYA whose telephone number is (571)272-3757. The examiner can normally be reached Mon-Fir. 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SOUGH HYUNG can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES E ANYA/Primary Examiner, Art Unit 2194